Exhibit 10.1

 

Execution copy

 

FIFTH AMENDMENT TO CREDIT AGREEMENT
AND LIMITED WAIVER

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Amendment”),
effective as of the 10th day of July, 2015 (the “Effective Date”), is entered
into by and among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation
(the “Borrower”), the guarantors party hereto (the “Guarantors”), the Lenders
(as hereinafter defined) party hereto and BANK OF MONTREAL, as administrative
agent for the Lenders (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the
Administrative Agent entered into that certain Fourth Amended and Restated
Credit Agreement dated as of October 22, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement;

 

WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent entered into that certain Second Amendment to Credit
Agreement and Limited Waiver dated as of April 17, 2015 (the “Second
Amendment”), pursuant to which the Lenders party thereto agreed to waive certain
provisions of the Credit Agreement as more particularly set forth therein,
subject to compliance with the Waiver Condition (as defined in the Second
Amendment) on or before May 29, 2015, as such date was subsequently extended
pursuant to that certain Third Amendment to Credit Agreement and Limited Consent
dated as of May 28, 2015, and that certain Fourth Amendment to Credit Agreement
and Limited Consent dated as of June 19, 2015;

 

WHEREAS, the Borrower has requested that the Lenders agree to waive compliance
with the Waiver Condition;

 

WHEREAS, each Lender named on Schedule A attached hereto (each an “Exiting
Lender” and collectively, the “Exiting Lenders”) no longer desires to be a
Lender under the Credit Agreement and wishes to sell and assign its rights and
obligations under the Credit Agreement and the other Loan Documents to the
Lenders named on Schedule B attached hereto (each an “Increasing Lender” and
collectively, the “Increasing Lenders”);

 

WHEREAS, each Increasing Lender desires to purchase and assume the Exiting
Lenders’ rights and obligations under the Credit Agreement and the other Loan
Documents to the extent set forth herein; and

 

WHEREAS, the Lenders are willing to so amend the Credit Agreement and agree to
such waiver, in each case, subject to the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to them in the Credit Agreement.

 

2.             Amendments to Credit Agreement.

 

(a)                                 Amendment to Section 1.02.

 

(i)            Section 1.02 of the Credit Agreement is hereby amended to restate
the definition of “Adjusted Period” in its entirety as follows:

 

“Adjusted Period” means the period commencing on the First Amendment Effective
Date and ending on the date on which the Borrower delivers (a) a certificate
pursuant to Section 8.01(c) for any fiscal quarter for which the waiver of
compliance set forth in subsections (a) and (b) of Section 9.01 is no longer in
effect, demonstrating compliance with the covenants set forth in subsections
(a), (b) and, to the extent then applicable, (c) of Section 9.01, in each case,
for the fiscal quarter pursuant to which such certificate is delivered, and
certifying that no Default has occurred and is continuing and (b) the financial
statements for such fiscal quarter as required by Section 8.01(a) or
Section 8.01(b), as applicable; provided that, for purposes of Section 9.05
only, the Adjusted Period shall end on the earlier of (i) the date referenced in
clause (a) above or (ii) the date on which the Borrower delivers a certificate
of a Financial Officer in form and substance reasonably satisfactory to the
Administrative Agent delivered after the occurrence of the Trigger Date
(A) certifying that no Default has occurred and is continuing and (B) setting
forth reasonably detailed calculations demonstrating that the Current Ratio as
of the last day of the calendar month most recently ended is equal to or greater
than 1.0 to 1.0.

 

(ii)           Section 1.02 of the Credit Agreement is hereby amended to delete
the definitions of “Liquidity Event” and “Pro Forma Compliance Certificate” in
their entirety.

 

(iii)          Section 1.02 of the Credit Agreement is hereby amended to add the
following new definition of “Trigger Date” in proper alphabetical order:

 

“Trigger Date” means the date on which the Borrower consummates the sale of all
or substantially all of its Equity Interests in Eureka Hunter Holdings.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Amendment to Section 9.01.  Section 9.01 of
the Credit Agreement is hereby amended to add the following new sentence to the
end of subsections (a) and (b) of said Section:

 

“Notwithstanding the foregoing, compliance with the foregoing covenant shall be
waived for the fiscal quarter ended June 30, 2015 and for each fiscal quarter
ending thereafter until the earlier of (i) the fiscal quarter ending
December 31, 2015, or (ii) the fiscal quarter in which the Trigger Date occurs,
at which time such waiver shall no longer be in effect commencing with the
earlier of the fiscal quarters referred to in clauses (i) and (ii); provided
that such waiver of compliance shall be disregarded for purposes of determining
pro forma compliance with said covenant (giving effect to such prepayment and
any prepayment penalty required in connection therewith) as a condition to
voluntary prepayments in respect of the Second Lien Term Loans, in accordance
with Section 9.20(a)(iii).”

 

(c)                                  Amendment to Section 9.02.  Section 9.02 of
the Credit Agreement is hereby amended to restate subsection (c) thereof in its
entirety as follows:

 

“(c)         accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business which are not more than
(i) 180 days past the date of invoice with respect to any day on or prior to the
earlier of (A) December 31, 2015 or (B) the date that is ten Business Days after
the Trigger Date or (ii) 90 days past the date of invoice with respect to any
day after the earlier of (A) December 31, 2015 or (B) the date that is ten
Business Days after the Trigger Date or, in each case, which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;”

 

(d)                                 Amendment to Credit Agreement.  The Credit
Agreement is hereby amended to delete Annex I thereto in its entirety and
substitute in its place Annex I attached hereto.

 

3.             Limited Waiver.  Subject to the terms and conditions set forth in
Section 6 herein, the Lenders party hereto hereby agree to a permanent waiver of
compliance with the Waiver Condition.  The waiver granted in the immediately
preceding sentence (the “Waiver”) is limited to a waiver of the Waiver
Condition, and no other terms, covenants or provisions of the Credit Agreement
or any other Loan Document are intended to be affected hereby.  The Waiver shall
not in any manner create a course of dealing or otherwise impair the future
ability of the Administrative Agent or the Lenders to declare a Default or Event
of Default under or otherwise enforce the terms of the Credit Agreement or any
other Loan Document, with respect to any matter other than those specifically
and expressly waived in the Waiver.

 

3

--------------------------------------------------------------------------------


 

4.             Ratification.  Each of the Borrower and the Guarantors hereby
ratifies all of its respective obligations under the Credit Agreement and each
of the Loan Documents to which it is a party, and agrees and acknowledges that
the Credit Agreement and each of the Loan Documents to which it is a party are
and shall continue to be in full force and effect as modified by this
Amendment.  Except as provided herein, nothing in this Amendment extinguishes,
novates or releases any right, claim, lien, security interest or entitlement of
any of the Lenders or the Administrative Agent created by or contained in any of
such documents nor is the Borrower nor any Guarantor released from any covenant,
warranty or obligation created by or contained herein or therein.

 

5.             Representations and Warranties.  The Borrower and Guarantors
hereby represent and warrant to the Administrative Agent and the Lenders that
(a) this Amendment has been duly executed and delivered on behalf of the
Borrower and Guarantors, (b) this Amendment constitutes a valid and legally
binding agreement enforceable against the Borrower and Guarantors in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (c) the representations and
warranties contained in the Credit Agreement and the Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof (except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects as
of such specified earlier date); provided that any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates, (d) after giving effect to
this Amendment, no Default or Event of Default exists under the Credit Agreement
or under any Loan Document as of the Effective Date and (e) the execution,
delivery and performance of this Amendment has been duly authorized by the
Borrower and Guarantors.

 

6.             Conditions to Effectiveness.  This Amendment shall be effective
on the Effective Date upon satisfaction of the following conditions:

 

(a)                                 receipt by the Administrative Agent of
counterparts of this Amendment executed by the Borrower, the Guarantors, the
Increasing Lenders, such other Lenders that, when combined with the Increasing
Lenders and after giving effect to the assignments set forth in Section 8 below,
constitute the Majority Lenders, and the Exiting Lenders;

 

(b)                                 payment by the Borrower of the fees set
forth in that certain letter dated as of July 3, 2015, between the
Administrative Agent and the Borrower; and

 

(c)                                  receipt by the Administrative Agent of all
amounts outstanding under the Credit Agreement in respect of each Exiting
Lender.

 

7.             Post-Closing Covenant.  On or before the date that is fifteen
(15) Business Days after the Effective Date, the Borrower shall provide evidence
satisfactory to the Administrative Agent that the Borrower has entered into Swap
Agreements in the form of purchased put options,

 

4

--------------------------------------------------------------------------------


 

swaps or purchased put portions of costless collars (a) with Approved
Counterparties and (b) (i) in respect of crude oil (including natural gas
liquids), with minimum monthly volumes from August 2015 to December 2015 of
75,000 bbl per month at a five month average price of $52.50 and (ii) in respect
of natural gas, with minimum monthly volumes from August 2015 to December 2015
of 1,800 mmcf per month at a five month average price of $2.65.  The Borrower
may request, and the Administrative Agent may at its sole discretion approve, a
reasonably comparable modification to the foregoing covenant.

 

8.             Exiting Lenders.  Simultaneously with the effectiveness of this
Amendment, each Exiting Lender shall be deemed to have, and does hereby sell and
assign, without recourse, to the respective Increasing Lenders, and each
Increasing Lender hereby purchases and assumes, without recourse, from the
respective Exiting Lenders, all of the interests in such Exiting Lender’s rights
and obligations under the Credit Agreement, including, without limitation, the
Commitment of such Exiting Lender on the Effective Date and all of the Loans
owing to such Exiting Lender that are outstanding on the Effective Date,
together with all of the participations in Letters of Credit and LC
Disbursements held by such Exiting Lender on the Effective Date, but excluding
accrued interest and fees to but excluding the Effective Date, such that, after
giving effect to this Amendment, (a) each Exiting Lender shall (i) be paid in
full for all amounts owing to such Exiting Lender under the Credit Agreement,
(ii) cease to be a Lender under the Credit Agreement and the other Loan
Documents and, to the extent such Exiting Lender is named as a Syndication
Agent, Co-Documentation Agent or any similar capacity under the Credit
Agreement, such Exiting Lender shall cease to hold such title, and
(iii) relinquish its rights (provided that it shall still be entitled to any
rights that expressly survive termination of the Commitments in respect of any
circumstance, event or condition arising prior to the Effective Date) and be
released from its obligations under the Credit Agreement and the other Loan
Documents and (b) the Maximum Credit Amount of each Increasing Lender shall be
as set forth on Annex I to this Amendment.  No fees required under
Section 12.04(b)(ii) of the Credit Agreement shall be due by or to any Person in
connection with the foregoing assignments, all of which are waived by any party
entitled thereto.  The Increasing Lenders and the Administrative Agent shall
make all appropriate adjustments in payments under the Credit Agreement for
periods prior to the Effective Date among themselves.  Each Exiting Lender is
executing this Amendment for the sole purpose of evidencing its agreement to
this Section 8 only and for no other purpose.

 

9.             Counterparts.  This Amendment may be signed in any number of
counterparts, which may be delivered in original, electronic or facsimile form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.

 

10.          Governing Law.  This Amendment, all Notes, the other Loan Documents
and all other documents executed in connection herewith shall be deemed to be
contracts and agreements under the laws of the State of New York and of the
United States of America and for all purposes shall be construed in accordance
with, and governed by, the laws of New York and of the United States.

 

11.          Final Agreement of the Parties.  Any previous agreement among the
parties with respect to the subject matter hereof is superseded by the Credit
Agreement, as modified by this Amendment.  Nothing in this Amendment, express or
implied, is intended to confer upon any

 

5

--------------------------------------------------------------------------------


 

party other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Amendment.

 

12.          Amendment is a Loan Document; References to Credit Agreement.  This
Amendment is a Loan Document, as defined in the Credit Agreement.  All
references in the Credit Agreement to “this Agreement” shall mean the Credit
Agreement as modified by this Amendment.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Effective Date.

 

 

BORROWER:

 

 

 

MAGNUM HUNTER RESOURCES

 

CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

MAGNUM HUNTER RESOURCES LP,

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

Magnum Hunter Resources GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

 

Joseph C. Daches

 

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

 

MAGNUM HUNTER RESOURCES GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

TRIAD HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER PRODUCTION INC.,

 

a Kentucky corporation

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

NGAS HUNTER, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

BAKKEN HUNTER CANADA, INC.,

 

a corporation existing under the laws of the

 

Province of Alberta

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Chief Financial Officer

 

 

 

 

 

BAKKEN HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

MAGNUM HUNTER MARKETING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

VIKING INTERNATIONAL RESOURCES CO., INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

SHALE HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

 

HUNTER REAL ESTATE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

 

 

 

 

TRIAD HOLDINGS, LLC,

 

an Ohio limited liability company

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Joseph C. Daches

 

 

Senior Vice President and Treasurer

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Managing Director

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CREDIT SUISSE AG, Cayman Islands Branch

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Franziska Schoch

 

Name:

Franziska Schoch

 

Title:

Authorized Signatory

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Director

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Phil Ballard

 

Name:

Phil Ballard

 

Title:

Vice President

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Alia Qaddumi

 

Name:

Alia Qaddumi

 

Title:

Vice President

 

Signature Page to Fifth Amendment and Limited Wavier

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EXITING LENDERS

 

Capital One, National Association

 

SunTrust Bank

 

Citibank, N.A.

 

Deutsche Bank AG New York Branch

 

Goldman Sachs Lending Partners LLC

 

Bank of America, N.A.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

INCREASING LENDERS

 

Bank of Montreal

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit
Amount

 

 

 

 

 

 

 

 

Bank of Montreal

 

76.25

%

$

190,625,000

 

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

13.25

%

$

33,125,000

 

 

 

 

 

 

 

 

ABN AMRO Capital USA LLC

 

10.50

%

$

26,250,000

 

 

 

 

 

 

 

TOTAL

 

100.000000000

%

$

250,000,000.00

 

 

--------------------------------------------------------------------------------